Citation Nr: 1624737	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-00 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and a bipolar disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The appellant had verified active duty for training (ACDUTRA) from June 23, 1993, to November 9, 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge at an April 2016 videoconference and a transcript thereof is on file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

An unappealed December 1997 rating decision denied service connection for a bipolar disorder and schizophrenia.  An unappealed July 2008 rating decision denied the appellant's petition to reopen her claim for service connection for an acquired psychiatric disorder, to include schizophrenia and a bipolar disorder. Generally, once an issue is finally denied, it may be reopened upon the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).  After the earlier rating decisions, however, a relevant official service department record that existed but had not been associated with the claims file was received.  Specifically, the appellant submitted a Service School Academic Evaluation Report, dated August 28, 1996 from her Official Military Personnel File (OMPF).  This service record, which existed but had not been obtained at the time of the prior rating decisions, is relevant to the appellant's service connection claim.  Accordingly, the claim is for reconsideration.  See 38 C.F.R. § 3.156(c)(i) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Background

The appellant served in the reserves and extensive efforts have been made to obtain service medical records but not all such records could be obtained.  In May 2008 the RO made a Formal Finding as to the Unavailability of Service Treatment Records pertaining to reported treatment at a mental health clinic at Ft. Chaffee, Arkansas from February to August 1996.  In this regard, the appellant's service on ACDUTRA in 1993 is verified in a DD 214.  There is on file a record indicating that the appellant was to report for ACDUTRA in August 1996.  However, as the RO has noted, there is otherwise no evidence that she had any verified period of ACDUTRA other than from June to November 1993.  Moreover, at the April 2016 videoconference the appellant testified that in 1996 she had only had weekend drills, i.e., INACDUTRA.  
 
When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  See also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(c). 

When a claim for service connection is based on a period of INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of INACDUTRA service alone.  Id.  See also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(d). 

As noted above, the appellant did not appeal the December 1997 rating decision which was the initial denial of her claim for service connection for a psychiatric disorder.  She also did not appeal the July 2008 rating decision denying reopening of that service connection claim.  

At the time of the July 2008 rating decision there were no STRs pertaining to signs, symptoms, complaints, history, treatment or diagnosis of a psychiatric disorder prior to or during her ACDUTRA in 1993.  

Records of the appellant's first psychiatric hospitalization, at Mary Greely Medical Center in February 1996, show that she was admitted while in the midst of a psychotic episode.  Her father acted as historian and indicated that his wife had symptoms similar to those presented by the appellant.  

A February 1997 letter from J.T., M.D., stated that he had treated the appellant for a mood disorder, i.e., a bipolar disorder with psychotic features since April 1996.  She had been hospitalized twice, most recently in September 1996.  

Of record is "ORDER 257-026" from the Department of the Army, dated August 23, 1996, stating that the appellant was ordered to a period of ACDUTRA at Ft. Chaffee, to which the appellant was to report on that same date, i.e., August 23, 1996.  

Records of the appellant's second period of psychiatric hospitalization, at Mary Greely Medical Center in September 1996, show that at admission the appellant was experiencing auditory hallucinations.  Her father indicated that he was concerned that her military service might be too much for her to handle and "may be a precipitant to her relapse."  The appellant had been sent home early from military training camp apparently because she was not coping well.  She was supposed to get her medication adjusted but did not follow through with that.  The appellant did not wish to leave the military nor the university which she attended.  

Service records of the reserves include a June 1997 examination report which noted that the appellant took medications for a bipolar disorder and was being treated by a private physician.  In an adjunct medical history questionnaire the appellant reported having or having had depression or excessive worrying.  It was noted that she had a bipolar disorder for which she had been hospitalized in February and September 1996.  The appellant was given Physical Profiles in July 1997 and July 1998 due to her bipolar disorder.  

An August 1997 VA psychiatric examination was conducted and noted that the appellant was a junior at Iowa State University and was a reservist.  She was receiving SSA benefits.  The claim file was reviewed.  Historically, the appellant had no problems up to and during high school, following which she became a reservist.  She had more than five (5) months of duty starting in June 1993 and had done well.  Her basic training was at Ft. Leonard Wood and her "AIT" was at Ft. Sam Houston.  "In retrospect, she does feel that she experienced some hypersexuality during her AIT experience in late August, September, and October [of 1993] which may represent some subtle symptoms of her bipolar disease."  

It was noted that the appellant had completed her training in November 1993 and entered Iowa State University in the spring semester of 1994.  She had continued as a full-time student but missed the spring and fall semesters of 1996 due to psychiatric illness.  It was also reported that "[t]he patient reports the onset of some depressive symptomatology during high school.  She is unclear as to when it initially occurred.  She thought it was her senior year."  She recalled that her mother expressed some concern to her about her experiencing some depression.  The symptoms tended to be seasonal in variation and appeared to cluster in the spring.  She sought psychotherapy at Iowa State starting in the spring of 1994 and had continued it.  The first major episode of illness occurred in late 1995 or early 1996 when she was hospitalized at Mary Greeley, having presented with paranoia and religious preoccupation.  After discharge from that hospitalization she had been continued on Lithium but had another episode of delusional ideation in September 1996, the onset of which was while she was in reserve training at Ft. Chaffee.  After only three or four days in the training setting, she was sent home to be evaluated and within two days was hospitalized again at Mary Greely for delusions.  

It was noted that the appellant reported that her maternal uncle had been diagnosed as having schizophrenia, and her mother had had episodes of depression, which apparently had not been treated.  The diagnosis was a bipolar affective disorder with a history of psychotic manic episodes.  

A May 1998 military record relative to the appellant's drill status noted that a physician's letter of April 1998 had excused the appellant from all reserve duties and that this letter would prevent her from attending annual training in June 1998.  

A report of a VA psychiatric examination in November 2008 noted that it was very difficult to obtain a sequential timeline of the appellant's experiences.  She had enlisted in the reserves in August 1992 and had been "let go" in January 2000.  She had ACDUTRA from June to November 1993.  She had training for about 2 weeks in 1996, at which time she felt that she was being harassed and began having paranoid thoughts, and she went to her supervisor.  At the time of the current examination she brought a notebook and began explaining all the "episodes" she had ever had.  She stated that her first "episodes" were in February 1996 when she had become very paranoid and a friend had then taken her to a hospital where she was hospitalized for about 3 weeks.  Since then, she had had multiple psychotic episodes.  After a mental status examination the diagnosis was schizophrenia.  The examiner commented that the appellant reported that her first "episode" had been in 1996 during a training exercise but that her "active duty service" was listed as being from June to November 1993 and "hence, it appears as if the [appellant] was not active in the military and her active service did not permanently aggravate the claimed [psychiatric] condition."  

After the July 2008 rating decision, additional service records were placed in VBMS in January 2010.  These include a Service School Academic Evaluation Report, dated August 28, 1996, which stated that the duration of the appellant's course in Primary Leadership Development Course was from August 24, 1996, to September 7, 1996, and that she was being released from the Course for medical reasons and could return when the condition (apparently psychiatric illness) no longer existed.  Thus, from this it is possible that the appellant may have had approximately four (4) days of ACDUTRA from August 24th to August 28th 1996.  

Additional evidence includes an October 1996 clinical record of the Mary Greely Medical Center which noted that the appellant had been to a military drill but had not done much and was allowed to rest.  It was believed that this was a positive development but that there was a very good chance that the appellant might be discharged from the reserves for medical reasons.  

Evidence also includes a December 1996 psychological report, conducted in conjunction with the appellant's claim for SSA disability benefits, which stated that last summer the appellant had been stationed at Ft. Chaffee, Arkansas, but had been sent home to get her medication balanced but she had become psychotic, leading to her September 1996 psychiatric hospitalization.  

In a June 2009 letter the appellant stated that she had a family history of mental illness.  Her mother had been clinically depressed and her uncle had been schizophrenic.  Before enlisting in the service she had never experienced any signs of mental illness.  Once in the military, serving as a medic, she had experienced insomnia, paranoia, delusions, racing thoughts, and restlessness.  The stress from her military training caused her predisposition to mental illness to become a reality.  Examples of the stress she experienced in the service were sexual tension, racial tension, as well as mental, physical and psychological stress.  During basic training [i.e., 1993] she had begun to have racing thoughts and paranoia.  In Advanced Individual Training (AIT) her illness worsened and she had delusional thoughts and insomnia, and she had been too nervous and too stressed to request sick call.  Early in her reserve service, due to increasing mental disability, she had become restless, had attempted suicide, and frequently missed reserve drills.  

In the appellant's January 2010 VA Form 9, Appeal to the Board, she attached medical information relative to schizophrenia.  

In May 2012 T.A. stated that he was not a physician and, so, could not render a diagnosis as to the appellant's health.  However, in August 1996 he had been the appellant's academic advisor and was aware that she had been admitted several times over the years for a bipolar disorder.  

At the April 2016 videoconference the appellant testified that during her ACDUTRA in 1993 she had been highly competitive and that the concentration required for this was part of her bipolar disorder.  She had not then been depressed but had been manic because of the change in her environment and the military culture.  She had broken off her engagement during her 1993 AIT and it was during this period of AIT [in 1993] that her psychiatric disorder started and during that time she had a lot of energy but got very little sleep.  Pages 4 and 5 of the transcript.  A civilian physician, Dr. T., had diagnosed her as being manic in 1996 and from that point on she had not done very well, even having difficulty passing physical training tests.  Page 5.  Before being diagnosed as having a bipolar disorder she had been promiscuous, which she contended was another sign of bipolar mania.  She would go to the bars on the weekend, and stayed up late at night.  Page 6.  She believed that her psychiatric symptoms had manifested prior to any training she had in 1996.  Page 7.  Her service in 1996 had been "drilling on the weekends."  Pages 7 and 8.  She had not been given a psychiatric diagnosis by any military physician but she believed that her military service had caused her psychiatric disorder, as indicated by her boundless energy and exemplary performance.  Pages 10 and 11.  

Necessary Additional Development 

As noted, a Service School Academic Evaluation Report, dated August 28, 1996, states that the duration of the appellant's course in Primary Leadership Development Course was from August 24, 1996, to September 7, 1996.  She was released from the Course for medical reasons and could return when the condition no longer existed.  This suggests that the appellant may have had approximately four (4) days of ACDUTRA from August 24th to August 28th 1996.  The appellant has previously indicated that she had undergone additional training in 1996, even though her testimony at the 2016 videoconference suggests that she only had weekend drills, i.e., INACDUTRA, in 1996.  The Board is aware of the efforts of the RO to verify the appellant's service, as set forth in the May 2008 Formal Finding of Unavailability of Service Treatment Records from February 7, 1996 to August 28, 1996.  However, since the additional evidence suggests that she may have had a period of ACDUTRA from August 24th to August 28th 1996, additional efforts should be made to verify any period of ACDUTRA in August 1996.  The Veteran's entire OMPF should be procured as well. 

Also, the Board acknowledges that the appellant was provided a VA psychiatric examination in August 1997 and November 2008.  However, at that time no opinion was rendered as to whether the appellant's claimed psychiatric disorder was as likely as not to have had its' onset, or been aggravated, during her period of ACDUTRA from June to November 1993.  The Board is of the opinion that such a medical opinion would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate steps to verify any period of ACDUTRA which the appellant may have had in August 1996 in light of the Service School Academic Evaluation Report, dated August 28, 1996 (detailed above). 

2.  The RO should formally determine whether the appellant had a verified period of ACDUTRA in 1996.  

3.  Obtain the appellant's entire OMPF.  

4.  Only thereafter, arrange for appropriate medical personnel to review the appellant's records, including a copy of this Remand, and to provide an opinion, with supporting rationale, as to whether the appellant's current psychiatric disability is as likely as not related to her period of ACDUTRA from June to September 1993, to include having had its onset during that period of ACDUTRA or having been aggravated during that period of ACDUTRA.  

The examiner should also render an opinion as to whether any acquired psychiatric disorder was aggravated during any period of verified ACDUTRA in 1996.  

The evaluating medical personnel should provide the opinion using the standard of whether it is as likely as not (50 % probability) that any acquired psychiatric disorder, to include schizophrenia and a bipolar disorder is related to any period of ACDUTRA.  

In rendering an opinion the examiner is specifically requested to address the appellant's comments at the August 1997 VA psychiatric examination that her feelings of hypersexuality may have been the first subtle symptoms of a bipolar disorder; as well as the appellant's testimony concerning her high degree of competiveness, her drinking, having lots of energy but getting little sleep.  

It would be helpful if the examiner were to comment upon the clinical history recorded during the appellant's second period of hospitalization for psychiatric purposes in September 1996 (the first having been in February 1996) and specifically the recorded opinion of the appellant's father that he felt that the appellant's participation in the military reserves put stress or pressure on the appellant that she was unable to handle. 

The report of the evaluation or examination should be associated with the appellant's record on appeal.  Rationale for all opinions should be provided.  If the evaluating medical personnel cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  

5.  Following any further development deemed necessary, the appellant's claim should be readjudicated on the merits.  If the benefit sought remains denied, provide the appellant and her representative with a supplemental SOC (SSOC) and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




